      Case: 4:18-cv-00582-BYP Doc #: 12 Filed: 01/25/19 1 of 3. PageID #: 76



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


DESIRE NTIHEBUWAYO,                       )   Case No. 4:18CV582
                                          )
          Petitioner,                     )
                                          )   JUDGE BENITA PEARSON
          v.                              )   MAGISTRATE JUDGE DAVID A. RUIZ
                                          )
IMMIGRATION AND                           )
CUSTOMS ENFORCEMENT, at al.,              )
                                          )
          Respondents                     )   REPORT AND RECOMMENDATION


          Desire Ntihebuwayo (“Ntihebuwayo” or “petitioner”) has filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. The petition is before the

magistrate judge pursuant to Local Rule 72.2(b)(2). At the time of the filing, the

petitioner was in the custody of Immigration and Customs Enforcement, at the

Northeast Ohio Correctional Center, being held on an immigration charge. (R. 1,

PageID #: 2, 3.) Ntihebuwayo’s petition does not challenge his remand order, but

rather alleged that there is no reasonable likelihood of his removal. Id. at PageID #:

3, 8-9.

          Ntihebuwayo is a native of Tanzania, and a citizen of Burundi, who was

admitted to the United States as a child of a refugee in June 2007. (R. 6-1, DX A,

Koval decl., PageID #: 30, ¶¶ 3-4.) In November 2016, petitioner was issued a

Notice to Appear charging him as removable from the United States because he had

been convicted of two crimes of moral turpitude. Id. at ¶ 5. On March 20, 2017, an

Immigration Judge ordered petitioner removed from the United States. Id. at ¶ 6.
      Case: 4:18-cv-00582-BYP Doc #: 12 Filed: 01/25/19 2 of 3. PageID #: 77



The Board of Immigration Appeals dismissed petitioner’s appeal of the removal

order on September 6, 2017, rendering the order final and enforceable. Id. at ¶ 7.

      The respondent has filed a motion to dismiss for lack of subject matter

jurisdiction. (R. 11.) The respondent asserts that petitioner was removed from the

United States pursuant to his final removal order, on January 2, 2019, and thus the

court lacks jurisdiction over the matter. (R. 11-1, PageID #: 68; R. 11-2, Koval decl.,

PageID #: 72, ¶ 4.)

      A writ of habeas corpus under Section 2241 is unavailable unless the

petitioner is “in custody in violation of the Constitution or laws or treaties of the

United States.” Steverson v. Summers, 258 F.3d 520, 522 (6th Cir. 2001) (quoting

28 U.S.C. § 2241(c)(3).) A district court lacks jurisdiction over a petition for a writ

of habeas corpus pursuant to Section 2241 if the petitioner is no longer in

government custody. Prieto v. Gluch, 913 F.2d 1159, 1162-1163 (6th Cir. 1990), cert.

denied, 498 U.S. 1092 (1991) (citing Campillo v. Sullivan, 853 F.2d 593, 595 (8th

Cir. 1988)). Moreover, a petition challenging the length of one’s detention pending

removal is rendered moot when the person is actually removed from the United

States, because the removal releases the person from government custody. See, e.g.,

Enazeh v. Davis, No. 03-5711, 2004 WL 1791429, at *2 (6th Cir. Aug. 6, 2004);

Haddad v. Ashcroft, No. 02-2189, 2003 WL 22220524, at *1 (6th Cir. Sept. 23, 2003).

      The respondent has demonstrated that Ntihebuwayo has been removed from

the United States to Burundi. (R. 11-2, Koval decl., PageID #: 72, ¶ 4; 74-75.) Thus




                                            2
     Case: 4:18-cv-00582-BYP Doc #: 12 Filed: 01/25/19 3 of 3. PageID #: 78



petitioner is no longer in the custody of the United States, and the petition should

be dismissed.



                                   CONCLUSION

      The undersigned recommends that the motion to dismiss the petition for lack

of jurisdiction (R. 11) be GRANTED, for the reasons set forth above.



                                              s/ David A. Ruiz
                                              David A. Ruiz
                                              United States Magistrate Judge


Date: January 25, 2019



                                   OBJECTIONS

       Any objections to this Report and Recommendation must be filed with the
Clerk of Courts within fourteen (14) days of mailing of this notice. Failure to file
objections within the specified time WAIVES the right to appeal the Magistrate
Judge’s recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); see also United
States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                          3
